Opinion by
Judge Peters :
Chapter 25, Sec. 13, Revised Statutes, page 288 (Ky. Statutes, Sec. 889), contains the following provisions: The party succeeding in any civil suit or action, on the merits or otherwise, shall recover costs unless differently provided, etc., etc.
This provision of the statute makes no exception on account of the amount recovered. The party who succeeds in the suit or action in the recovery of a judgment, be it ever so small, is entitled to costs. Brandies v. Stewart, etc., 1 Met. 395. The court below, therefore, erred in adjudging to appellee cost, which is the only error prejudicial to appellant in the judgment and proceedings complained of. But for the error in adjudging costs to- appellee the judgment must be reversed and the cause remanded with directions to award to appellant his full costs in that court.
By an act approved March 10, 1854, 1 Vol. R. S., page 294 (Ky. Statutes, Sec. 891), this court has a discretion in awarding costs incurred here as may seem just and proper, and as the judgment *387complained of is only reversed in part, it seems proper that each party should pay his own costs in this court and the clerk will tax the costs accordingly.

L. R. Thompson, Hays, for appellant.

/. S’. Ray, for appellee.